DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2011/0120844) hereafter “Hoffmann” in view of Hayase et al. (US 2009/0039545) hereafter “Hayase”.
Regarding claim 1, Hoffmann discloses an electrical switching device (100), comprising: an outer housing (600); internal operational components (Fig. 2) within the outer housing; an internal housing (620) in the outer housing surrounding at least some of the internal operational components (Fig. 2); and a sealing material (630) within the outer housing and capable of forming a hermetic seal within the outer housing (¶ [0050]), wherein the sealing material contacts the internal housing (Fig. 2).
However Hoffmann fails to disclose the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material.
Hayase teaches a sealing structure for a switch in which the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann’s device according to known methods to incorporate the teachings of Hayase to employ a known sealing material that has a similar CTE with the housing in order to prevent potential damages to the housing under different conditions.  
Regarding claim 2, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the CTE of the internal housing varies less than 40% from the CTE of the sealing material.
Since the particular parameter of the CTE of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the CTE for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 3, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the CTE of the internal housing varies less than 20% from the CTE of the sealing material.
Since the particular parameter of the CTE of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the CTE for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 4, Hoffmann further teaches a contactor device (100).
Regarding claim 6, Hoffmann further teaches the internal housing is electrically isolated from the internal operational components (Fig. 2).
Regarding claim 7, Hoffmann further teaches the internal housing comprises a barrier (200) between the sealing material and the internal operational components (Fig. 2).
Regarding claim 8, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the internal housing comprises a flexural rigidity less than at least some of the internal operational components.
Since the particular parameter of the flexural rigidity of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the flexural rigidity for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 9, the combination of Hoffmann and Hayase further teaches the internal housing comprises surface roughening or texturing at the surface contacting the sealing material (by replacing the 610 of Hoffmann’s device the modified 630 will adapt to the same texture of the internal housing).
Regarding claim 10, the combination of Hoffmann and Hayase further teaches the internal housing comprises surface features at the surface contacting the sealing material (by replacing the 610 of Hoffmann’s device the modified 630 will adapt to the same texture of the internal housing).
Regarding claim 11, Hoffmann discloses an electrical system, comprising: an electrical circuit (the circuit for the switch, Fig. 2); an electrical switching device (100) electrically connected to the electrical circuit to open or close the circuit, wherein the switching device comprises, an outer housing (600); internal operational components (Fig. 2) within the outer housing; an internal housing (620) in the outer housing surrounding at least some of the internal operational components; and a sealing material (630) within the outer housing and capable of forming a hermetic seal within the outer housing (¶ [0050]).

However Hoffmann fails to disclose the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material.
Hayase teaches a sealing structure for a switch in which the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann’s device according to known methods to incorporate the teachings of Hayase to employ a known sealing material that has a similar CTE with the housing in order to prevent potential damages to the housing under different conditions.  
Regarding claim 12, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the CTE of the internal housing varies less than 40% from the CTE of the sealing material.
Since the particular parameter of the CTE of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the CTE for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 13, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the CTE of the internal housing varies less than 20% from the CTE of the sealing material.
Since the particular parameter of the CTE of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the CTE for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 14, Hoffmann further teaches a contactor device (100).
Regarding claim 16, Hoffmann further teaches the internal housing is electrically isolated from the internal operational components (Fig. 2).
Regarding claim 17, the combination of Hoffmann and Hayase teaches most of the claim limitations except for the internal housing comprises a flexural rigidity less than at least some of the internal operational components.
Since the particular parameter of the flexural rigidity of the internal housing affects the durability of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the flexural rigidity for the internal housing in order to achieve the desired strength level for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 18, the combination of Hoffmann and Hayase further teaches the internal housing comprises surface roughening or texturing at the surface contacting the sealing material (by replacing the 610 of Hoffmann’s device the modified 630 will adapt to the same texture of the internal housing).
Regarding claim 19, the combination of Hoffmann and Hayase further teaches the internal housing comprises surface features at the surface contacting the sealing material (by replacing the 610 of Hoffmann’s device the modified 630 will adapt to the same texture of the internal housing).
Regarding claim 20, Hoffmann discloses an electrical switching device (100), comprising: an outer housing (600); internal operational components (Fig. 2) within the outer housing; a cup shaped internal housing (620) in the outer housing with at least some of the internal operational components arranged within the internal housing; and a sealing material (630) within the outer housing and capable of forming a hermetic seal within the outer housing (¶ [0050]), wherein the sealing material contacts the internal housing (Fig. 2). 
However Hoffmann fails to disclose the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material.
Hayase teaches a sealing structure for a switch in which the internal housing has a coefficient of thermal expansion (CTE) that substantially matches the CTE of the sealing material (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann’s device according to known methods to incorporate the teachings of Hayase to employ a known sealing material that has a similar CTE with the housing in order to prevent potential damages to the housing under different conditions.  

Claims 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Hayase as applied in claims 1 and 11 above and further in view of Nakatake et al. (US 5,132,653) hereafter “Nakatake”.
Regarding claims 5 and 15, the combination of Hoffmann and Hayase teaches most of the claim limitations except for a fuse device.
Nakatake teaches an electromagnetic device comprising a fuse device (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann-Hayase’s device according to known methods to incorporate the teachings of Nakatake to employ a fuse device in the assembly in order to provide a new functionality for the device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833